Citation Nr: 1210266	
Decision Date: 03/19/12    Archive Date: 03/30/12

DOCKET NO.  08-20 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected infraspinatus tendinopathy of the left shoulder.  

2.  Entitlement to an initial rating in excess of 10 percent for infraspinatus tendinopathy of the left shoulder (exclusive of the period from October 3, 2008 through November 30, 2008, when a temporary total rating was assigned).  

3.  Entitlement to an initial compensable rating for bilateral dry eye with corneal erosions.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from December 2003 to March 2005, with additional service in the Army National Guard of West Virginia, to include a period of active duty for training (ACDUTRA) from June 2002 to November 2002. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from May 2007 and March 2008 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In the May 2007 rating decision, the RO denied service connection for a back condition, a bilateral eye condition, and a left shoulder condition.  In the March 2008 rating decision, the RO granted service connection and assigned an initial 10 percent rating for infraspinatus tendinopathy of the left shoulder.  The RO also granted service connection and assigned an initial noncompensable (0 percent) rating for bilateral dry eye with corneal erosions.  Each grant of service connection was effective April 13, 2006.  

Because the Veteran has disagreed with the initial ratings assigned following the grants of service connection for the left shoulder and bilateral eye disabilities, the Board has characterized these issues on appeal in light of Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for already service-connected disability).
  
In June 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In September 2010, the Board remanded the claims on appeal to the RO via the Appeals Management Center (AMC) in Washington, DC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a December 2011 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

During the June 2010 hearing, the Veteran asserted that his shoulder disability could have caused or aggravated his back disability.  As such, the Board has recharacterized this matter on appeal as reflected on the title page.  

In his June 2008 VA Form 9 (substantive appeal), the Veteran asserted that his claim for service connection for a lower back disability had been incorrectly decided, and his neck had not been listed.  This statement raises a claim for service connection for a neck disability.  The issue of entitlement to service connection for a neck disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision in this appeal.

As an initial matter, there is evidence that there are outstanding records which are potentially pertinent to the claims on appeal.  In this regard, the Board has reviewed the Veteran's Virtual VA e-folder, which reflects that, in a June 2011 rating decision, the RO granted a temporary total rating for the Veteran's service-connected left shoulder disability, based on surgical or other treatment necessitating convalescence, effective October 3, 2008.  A 10 percent rating was assigned from December 1, 2008.  The evidence considered in the June 2011 rating decision included statements from the Veteran, received in June and July 2010 and a June 2011 VA medical opinion.  The rating decision also reflects that VA treatment records from the Cincinnati VA Medical Center (VAMC), dated from
August 29, 2007 through October 14, 2008; the Chillicothe VAMC, dated from April 5, 2007 through April 8, 2009; and the Huntington VAMC, dated from January 3, 2006 through October 19, 2010, were electronically reviewed.  

A copy of the June 2011 rating decision contained in Virtual VA, as well as all of the evidence considered in that decision, has not been associated with the paper claims file.  While the June 2011 rating decision is available for the Board's review in the Veteran's Virtual VA e-folder, this e-folder does not include all of the evidence considered in the June 2011 rating decision.  In this regard, neither the June nor July 2010 statements from the Veteran are included in the Virtual VA e-folder.  While these statements likely pertained to the Veteran's claim for a temporary total rating, without the benefit of review of such statements, the Board is unable to ascertain whether or not they contain information pertinent to any of the claims currently on appeal.  Additionally, while the June 2011 VA medical opinion is summarized in the June 2011 rating decision, a copy of such opinion is also not associated with the Virtual VA e-folder.  Again, while this opinion appears to pertain to the matter of entitlement to a temporary total rating for the service-connected left shoulder disability, the Board finds that it would be helpful to review such opinion in adjudicating the claim for a higher initial rating for the service-connected left shoulder disability.  

As regards the VA treatment records referenced in the June 2011 rating decision, the Board notes that treatment records from the Cincinnati VAMC, dated from
August 29, 2007 through October 14, 2008, and the Chillicothe VAMC, dated from April 5, 2007 through April 8, 2009, were previously associated with the paper claims file and are currently available for the Board's review.  The claims file also includes treatment records from the Huntington VAMC, dated from January 3, 2006 through May 8, 2007.  Of note, the May 8, 2007 treatment record reflects that the Veteran had transferred his care to the Chillicothe VAMC.  In September 2010, the Veteran was afforded a VA joints examination at the Huntington VAMC.  In October 2010, he underwent optometry treatment and the optometrist provided a medical opinion on October 19, 2010.  While it is likely that the reference to treatment records from the Huntington VAMC dated from January 3, 2006 through October 19, 2010, refers to the records that are currently associated with the paper claims file, as the claims are being remanded, any outstanding pertinent records from this facility dated from May 8, 2007 to September 2010 should be obtained and associated with the claims file.  As such, on remand, these records, as well as the June and July 2010 statements from the Veteran and the June 2011 VA medical opinion referenced in the June 2011 rating decision should be obtained and associated with either the paper claims file or the Veteran's Virtual VA e-folder.  

As regards the claim for service connection for a low back disability, the Veteran alleges that he has a current low back disability related to service.  Service treatment records reflect that, in a January 2005 post-deployment health assessment, the Veteran reported that he had back pain.  Post-service VA treatment records reflect that, during treatment in September 2006, the Veteran complained of some low back pain with bending over.  He denied a history of injury.  Examination of the lumbar spine was negative and X-rays of the thoracic and lumbar spine were ordered.  X-rays of the thoracic and lumbosacral spines revealed a slight dextroscoliosis at T5 and slight levorotoscoliosis at L2.  The impression was slight thoracolumbar scoliosis.  The Veteran was afforded X-rays of the cervical spine, thoracic spine, and lumbosacral spine in November 2006, due to a June 2006 motorcycle accident.  X-ray of the thoracic spine revealed mild degenerative changes at the T3-4 level.  There was disc space narrowing at that level and at T4-5.  X-ray of the lumbosacral spine revealed no acute bone injury.  The lumbar intervertebral disc spaces and vertebral body heights were maintained.  Levocurvature of the lumbar spine which was previously noted in September 2006 was not present.  During VA treatment in May 2007, the Veteran complained of back pain.  The diagnoses following VA examination in October 2007 included degenerative disease of the spine.  The examiner did not provide an etiological opinion regarding this diagnosis.  

During the June 2010 hearing, the Veteran testified that he started noticing back pain during service related to wearing his rucksack every day.  He added that, during service, he worked on generators and air conditioning and heating units, which required a lot of lifting.  

 VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one.  McLendon, 20 Vet. App. at 83.

In light of the Veteran's report of back pain during service, the evidence of an in-service complaint regarding back pain, and the current complaints regarding back pain with X-ray evidence of mild degenerative changes in the thoracic spine, the Board finds that a VA examination and opinion, by an appropriate physician, would be helpful in resolving the claim for service connection.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon, 20 Vet. App. at 83.  

In rendering the requested opinion, the physician should consider any post-service injuries to the back, to include the June 2006 motorcycle accident referenced in the VA treatment records.

As regards the left shoulder disability, the Veteran was most recently afforded a VA examination to evaluate this disability in September 2010.  On range of motion testing, left shoulder flexion was from 0 to 150 degrees, abduction was from 0 to 160 degrees, and internal and external rotation were each from 0 to 90 degrees.  The examiner noted that there was objective evidence of pain with active motion; however, he did not indicate the point at which pain began.  There was also objective evidence of pain following repetitive motion, with no additional limitations after three repetitions.  

In Mitchell v. Shinseki, the United States Court of Appeals for Veterans Claims found similar examination findings to be inadequate because the examiner did not explicitly report "whether and at what point during the range of motion the appellant experienced any limitation of motion that was specifically attributable to pain."  See Mitchell v. Shinseki, 25 Vet. App. 32, 44 (2011).  Because VA undertook to provide a VA examination to evaluate the service-connected left shoulder disability, the Board must ensure that such an examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stefl v. Nicholson, 21 Vet. App. 120 (2007).  Accordingly, to ensure that the record reflects the current severity of the service-connected left shoulder disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In evaluating the service-connected left shoulder disability, the examiner should, to the extent possible, distinguish symptoms attributable to the service-connected left shoulder disability from those attributable to any post-service injury.  In this regard, an October 2008 VA treatment record reflects that the Veteran presented with complaints of left shoulder pain following an assault.  The Board points out that if it is not medically possible to distinguish the effects of service-connected and nonservice-connected conditions, the reasonable doubt doctrine mandates that all signs and symptoms be attributed to the Veteran's service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).

As regards the bilateral eye disability, during the June 2010 hearing, the Veteran testified that he woke up with headaches and bright lights made his eyes start watering.  He added that he had the most pain in the morning when he was trying to open his eyes and that, during the rest of the day, he experienced dry eyes and headaches.  He stated that he could tell his headaches were radiating from the back of the eyes.  In the September 2010 remand, the Board instructed that the Veteran should be afforded a VA examination to determine the current nature and severity of his bilateral dry eye disability.  It was noted that sufficient evaluations should be scheduled to evaluate the Veteran's eye and headache symptomatology.  

The claims file includes an October 2010 VA optometry note, reflecting that the Veteran reported an irritated right eye since an abrasion injury in 2004.  He also described constant watery eyes, right eye more than the left eye.  He added that he had sharp pains in the morning, lasting 15 to 20 minutes.  The assessment following examination was dry eye syndrome in each eye and normal internal ocular health.  In an addendum prepared later that month for the Compensation and Pension Service, the optometrist noted that the claims file was reviewed and the Veteran had a history of an injury to his right eye in which his cornea was abraded.  He further noted that the Veteran reported symptoms of dry eye and eye pain in the right eye upon waking, which were likely due to dry eye, although the cornea showed no signs of epithelial disruption.  He added that the Veteran might also have slight incomplete lid closure at night and morning discomfort, but that neither of these issues would be due to his previous corneal abrasion.  

The optometrist went on to state that, if the Veteran were experiencing recurrent erosions, this might be due to a history of a corneal abrasion; although the Veteran had never been seen with an active erosion.  He added that the claims file included eye clinic notes at the time of the Veteran's injury, but he could not find any notes confirming a true recurrent erosion.  He concluded by stating that there was no evidence of longstanding ocular problems related to a previous eye injury.  

Despite the instructions in the September 2010 remand, the October 2010 opinion did not address the Veteran's complaints regarding headaches, as discussed during the June 2010 hearing.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

Moreover, the Board notes that the Veteran is in receipt of a noncompensable (0 percent) rating for his bilateral eye disability, pursuant to Diagnostic Code 6099-6001.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (2008).  The criteria for the evaluation of disabilities of the eyes were amended effective December 10, 2008, but these amended criteria govern cases only when the claim is filed on or after that date.  See 73 Fed. Reg. 66543 (November 10, 2008).  As the claim in this case was filed prior to December 10, 2008, the rating criteria revised effective December 10, 2008, are not applicable. 

As set forth under 38 C.F.R. § 4.84a, keratitis is to be rated from 10 to 100 percent under the criteria for impairment of visual acuity or field loss, pain, rest-requirements or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology, with 10 percent being the minimum rating during active pathology.  38 C.F.R. § 4.84a, Diagnostic Code 6001 (as in effect prior to December 10, 2008).

While the October 2010 record of VA optometric treatment, to which the optometrist later added an addendum for Compensation and Pension purposes, includes the Veteran's report of pain in the morning, and describes the Veteran's visual acuity, this record does not clearly indicate whether or not the Veteran experiences visual field loss, rest requirements, or periodic incapacity as a result of his service-connected bilateral eye disability, nor did the optometrist address such in his addendum.  To ensure that the record reflects the current severity of the service-connected bilateral eye disability, the Board finds that a more contemporaneous examination, responsive to the pertinent rating criteria, is needed.  See 38 U.S.C.A. § 5103A; Barr, supra; Stefl, supra; 38 C.F.R. § 3.159.

In addition to the foregoing, on remand, the Veteran should be provided VCAA notice pertaining to the matter of entitlement to service connection for a back disability as secondary to the service-connected infraspinatus tendinopathy of the left shoulder.  

On remand, the AMC/RO should also obtain all outstanding pertinent VA treatment records, to include any records of treatment from the Cincinnati VAMC, dated since October 2008, the Chillicothe VAMC, dated since April 2009, and the Huntington VAMC, dated since October 2010.    

Accordingly, the case is REMANDED for the following action:

1.  Associate either with the paper claims file or the Veteran's Virtual VA e-folder all documents and medical records underlying the June 2011 rating decision that are not currently associated with the claims file, to include statements from the Veteran received in June 2010 and July 2010  and the June 2011 VA medical opinion.  The AMC/RO should also associate with the paper claims file or the Virtual VA e-folder any outstanding treatment records from the Huntington VAMC, dated from May 8, 2007 to September 2010 and since October 2010; the Cincinnati VAMC, dated since October 2008; and the Chillicothe VAMC, dated since April 2009.  

2.  Provide the Veteran VCAA notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that advises him of the information and evidence necessary to substantiate his claim for service connection for a back disability as secondary to service-connected infraspinatus tendinopathy of the left shoulder.

3.  After all available records have been associated with the claims file, the Veteran should be afforded a VA examination to determine the etiology of any back disability.  All indicated tests and studies are to be performed.  

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

Following examination of the Veteran and a review of the record, the examiner should identify any current back disability, to include degenerative changes of the thoracic spine.  In regard to any diagnosed disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was incurred or aggravated as a result of active service; or in the alternative, whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current disability was caused or aggravated by his service-connected left shoulder disability.  

In rendering this opinion, the physician should consider any post-service injuries to the back, to include the June 2006 motorcycle accident referenced in the VA treatment records.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

4.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected left shoulder disability.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should conduct range of motion testing of the left shoulder (expressed in degrees).  The physician should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination.  If pain on motion is observed, the physician should indicate whether and at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use.  To the extent possible, the physician should express any such additional functional loss in terms of additional degrees of limited motion.

The physician should also indicate whether there is any nonunion of the clavicle or scapula with loose movement, dislocation of the clavicle or scapula, or malunion of the humerus with either moderate or marked deformity.  The physician should further address whether there is any recurrent dislocation of the humerus at the scapulohumeral joint.  If so, he or she should indicate whether the Veteran experiences infrequent or frequent episodes of such dislocation and should describe any guarding of arm movements.  

The physician should further comment as to any loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of coordination, and uncertainty of movement resulting from the service-connected left shoulder disability.  He or she should indicate whether the disability is manifested by loss of deep fascia, muscle substance, or normal firm resistance of muscles compared with the right shoulder, and should describe strength and endurance as compared to the right shoulder.  

The physician should also describe any scars resulting from left shoulder surgery, including the size of any scars, whether the scars are superficial and unstable, and whether they are painful on examination.  

The physician should comment as to whether it is possible to distinguish the symptoms and effects of the service-connected left shoulder disability, from those attributable to any post-service injury, to include the assault described during VA treatment in October 2008.  If it is not medically possible to do so, the examiner should clearly so state, indicating that the above-noted findings are indicative of the Veteran's overall impairment associated with his service-connected left shoulder disability.

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

5.  After all available records have been associated with the claims file, arrange for the Veteran to undergo VA examination to evaluate the service-connected bilateral eye disability.    

Prior to the examination, the claims folder must be made available to the physician for review of the case.  A notation to the effect that this record review took place should be included in the report of the physician. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The physician should describe the Veteran's service-connected bilateral eye disability, and should provide specific findings as to the extent to which the Veteran experiences impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity.  He or she should address whether the Veteran is experiencing any "active" pathology of his service-connected disability, or, based on a review of the claims file, could be said to have had active pathology due to his service-connected disability at any point since April 13, 2006. 

The physician should specifically consider and address the Veteran's complaints of headaches, as discussed during the June 2010 hearing, and should describe any headaches associated with the service-connected bilateral eye disability.  In this regard, the physician should consider the Veteran's January 2004 complaint of migraine headaches since age 10, as documented in the service treatment records.  

All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

6.  After ensuring that the development is complete, re-adjudicate the claims.  If not fully granted, issue a supplemental statement of the case before returning the claims to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



